Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 recites a method for controlling shooting of a virtual object in a shooting game application that includes (among other features) obtaining a locking area of a first virtual object in a virtual scene, determining that an aiming point being within the locking area for a target duration, displaying a locking complete information at a position of an aiming point, and controlling automatic shooting on the first virtual object based on the aiming point being located in an under-attack area of the first virtual object, a size of the under-attack area being less than a size of the locking area.  
Prior art mobile first-person shooter video games have used auto-fire, including Shadowguns Legends (published by Madfinger games on March 22, 2018) and Fortnite (published by Epic games with an update prior to July 14, 2018, see YouTube video by iChase, Mobile Fortnite – AUTO FIRE UPDATE – Where is Android???, available: https://www.youtube.com/watch?v=r2rCTTwPd9k).  It appears in the prior art games that when a reticule crosses an opponent, it auto shoots.  Both games limit the auto-fire to specific guns (e.g., excludes snipers) and will not allow auto-fire when the opponent is occluded (e.g., behind a wall).  These two prior art games do not appear to have all the recited features of claim 1 including a locking area, a target duration, and an under-attack area.
U.S. Patent Application Publication No. 2007/0270215 to Miyamoto discloses a locking feature that appears to display a locking complete information (e.g., see Figs. 12A-12D), but does not appear to have a target duration, auto-fire, or an under-attack area.  U.S. Patent Application Publication No. 2015/0157940 to Hall discloses a “soft-lock area” that will automatically move the crosshairs over the target when the crosshairs are in the soft-lock area, but Hall does not 
For at least these reasons, claim 1 is allowed.  Claims 2-16 depend from claim 1 and are also allowed. Claims 17 and 20 are similar in claim scope to claim 1 and are allowed for the same reasons.  Likewise, dependent claims 18 and 19 are also allowed based on their dependency from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James S. McClellan/Primary Examiner, Art Unit 3715